CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $3,379,500 $387.29 PRICING SUPPLEMENT NO. 68 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-177923 Dated December 16, 2011 JPMorgan Chase & Co. $3,379,500 Trigger Autocallable Optimization Securities Linked to the common stock of Cummins Inc. due on December 24, 2012 Investment Description Trigger Autocallable Optimization Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase &
